DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This action is in response to the amendments filed on 01/05/21. The amendments filed on 01/05/21 have been entered. Accordingly Claims 1-7,9-14 and 16-19 are pending. Claims 16-19 are new. The previous rejections of claims 1-7 and 9-14 have been withdrawn in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7, 9, 11-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et.al, (U.S. 20080304729, December 11, 2008), (hereinafter “Peszynski”) in view of: Finsterwald (U.S. 20080045882, February 21, 2008) (hereinafter, “Finsterwald”), Murakami et.al. (U.S. 20110213248, Submitted by the applicant in the IDS), (hereinafter “Murakami”), Partanen et. al. (U.S. 20150258353, EFD September 30, 2013)(hereinafter, “Partanen”) and Vaezy et. al (U.S. 20080051656, February 28, 2008)(hereinafter, “Vaezy”).
Regarding Claim 1, Peszynski teaches:  a patch comprising a two-dimensional array of a plurality of ultrasound transducers arranged on a support (“...The array is held captive in a low profile rigid housing and connected to the imaging system by conventional transducer wiring...A matrix patch lo can be formed as a disposable pad and made of suitable low acoustic loss material such as silicon or equivalent is attached to the transducer housing and acoustically coupled to the array with ultrasound gel." [0016]. See reproduced Figs. 1 and 5A below.), 

    PNG
    media_image1.png
    245
    396
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    149
    188
    media_image2.png
    Greyscale


and a pattern processor, adapted to process the medical image and coupled to the transducer controller(“The 2D sector scan 51a is repositioned from the imaging system's 5 console 7 by utilizing the console controls touch screen keys 54 and the trackball 55.” [0030]; “The trackball 55 is rotated accordingly to scroll the image to the left or to the right in order to position the image with the rib out of the way. The soft key controls 54 also provide various movement of the image... The 3D ultrasound system operates in a 2D imaging mode with a matrix patch 10 that is positioned over an imaging target and can visualize the image by repositioning sector scanning horizontally using a remote system control 5.” [0031]),
Peszynski is silent with regards to the limitation of the patch being formed by a flexible support wherein the patch comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support.
Peszynski does not disclose the patch specifics in regards to the ultrasound transducer arrangement nor the electronics functionality.

Finsterwald in therapeutic of acoustic enhancement biological devices and methods teaches with regards to the flexible support: “With reference to FIGS. 1-3, an acoustic stimulator 101 is in the form of a two-dimensional array of ultrasonic emitters 103 encapsulated in a thin flexible polymeric membrane 105, such as a silicone rubber membrane that is preferably (approximately) 1 mm in thickness. The emitters are separated from each other so that the array is flexible after encapsulation in the membrane. For example, the embodiment may employ individual emitters configured to be 6 mm.times.6 mm in size, and separated by a distance of 1 mm.” [0058]; “A device for the delivery of therapeutic acoustic energy to a body comprising: a membrane flexible enough to conform to the body; and a two dimensional array of acoustic emitters mounted within the membrane.” Claim 23.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski to a patch formed by a flexible support, and wherein the patch further comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support as taught in Finsterwald since “…this flexible transducer array 
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems teaches: wherein each transducer from the a plurality of the transducers is adapted to operate in a variable frequency range (“…cMUTs 310 which are ultrasonic wave generating elements of a cMUT array 320 of an ultrasonic wave emitter 110 are separated into two groups. As shown in FIG. 17, ultrasonic waves US1 of the frequency f.sub.1 are generated from a first cMUT array 322 which is a first group, and ultrasonic waves US2 of the frequency f.sub.2 are generated from a second cMUT array 324 which is a second group." [0136]. See reproduced Fig. 17 below).

    PNG
    media_image3.png
    280
    224
    media_image3.png
    Greyscale

a transducer controller adopted to operate the array by activating at least two groups of the plurality of the transducers in the array for a transmission of the ultrasound signals into the region of interest (“...FIG. 18. An ultrasonic treatment apparatus controller 200 of this ultrasonic treatment apparatus includes a drive parameter setter 210, an output information storage 215, a drive controller 220, a first signal generator 232 and a second signal generator 234...” [0137]. See reproduced Fig. 18 above.)
wherein each of the at least two groups is arranged in a pattern and operates at a frequency different from other group's frequency (“...cMUTs 310 which are ultrasonic wave generating elements of a cMUT array 320 of an ultrasonic wave emitter 110 are separated into two groups. As shown in FIG. 17, ultrasonic waves US1 of the frequency f.sub.1 are generated from a first cMUT array 322 which is a first group, and ultrasonic waves US2 of the frequency f.sub.2 are generated from a second cMUT array 324 which is a second group. As a result, in a space where both kinds of the ultrasonic waves are radiated, a harmonic or combination tone is generated by the nonlinearity of a medium that conveys acoustic waves, in a superposed space P…where the ultrasonic waves US1 of the frequency f.sub.1 and the ultrasonic waves US2 of the frequency f.sub.2 are superposed on each other. [0136])
wherein the pattern processor is further adapted to define the pattern of each group in the array based on a location and dimensions of the region of interest in the medical image (“An ultrasonic image diagnosis is carried out in a generally known manner. Thus, the image acquisition signal controller 445 determines various parameters of an ultrasonic pulse suitable for the image diagnosis. The image acquisition signal controller 445 also controls the drive controller 220. The image acquisition signal controller 445 outputs the determined value to the drive controller 220. When ultrasonic waves having a pure sound are used, the drive controller 220 only uses the first signal generator 232. The drive controller 220 outputs a signal generation instruction to the first signal generator 232...” [0095]; “The ultrasonic device controller 441 outputs, to the target position acquirer 442, an angle at which an image is to be acquired. The target position acquirer 442 outputs, to the rotation controller 443, the image acquisition angle input from the ultrasonic device controller 441. The rotation controller 443 controls the unshown rotation device in accordance with the value input from the target position acquirer 442.” [0100]).
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the two group variable frequency transducer configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Partanen in the field of ultrasound hyperthermia treatment systems teaches: wherein each of the at least two groups is arranged in a pattern (“Driving electronics including an array of ultrasonic transducer drivers 52 are provided, each driver parallel to a corresponding transducer, for providing the appropriate power and frequency to each ultrasonic transducer individually with an appropriate relative phase to deliver the multi-foci sonication pattern calculated by the ultrasound controller 42. The ultrasound transducers are individually controlled.” [0041]);
wherein the transducer controller is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest (“The ultrasonic controller 42 and the driving electronics 54 control the array of ultrasound transducers to sonicate any of a multiplicity of freely configurable patterns. For example, the patterns may include a circular array of foci with diameters of the circle from 4-32 mm. To heat a larger volume, two or more of the circles can be sonicated simultaneously or alternately. For more complex patterns, the ultrasound controller 42 calculates the appropriate driving voltages and potential for each of the transducers of the array individually. Alternately, the ultrasound controller can be preprogrammed with a plurality of patterns: one-dimensional, two-dimensional, and/or three-dimensional. These patterns can be scaled and combined, as needed, to match the shape and size of the volume that is to be heated. The operator may specify a target region that is then decomposed into a set of sonication patterns with shapes determined to for the heating to best conform to the target region. The frequency, the sonication target size, and the sonication depth are also adjustable.” [0042]). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array in Peszynski to an adjustable transducer array pattern taught in Partanen as well as incorporate into Peszynski a transducer controller that is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest also taught in Partanen “…to direct the multi-foci beam to different spatial locations, different depths, and different relative power levels around the profile.” (Partanen, [0041])
Vaezy solving the same problem for ultrasound guided treatment systems teaches: “System 450 functions as follows. HIFU therapy probe 452 and ultrasound imaging probe 456 are positioned relative to patient 458. The clinician can view an image 462 on a display 460. Image 462 includes a representation of patient 458, and the relative locations of ultrasound imaging probe 456 and HIFU therapy probe 452. Preferably image 462 will include a visual representation of the imaging plane provided by ultrasound imaging probe 456, and the HIFU beam generated by HIFU therapy probe 452. The clinician can determine from image 462 whether or not ultrasound imaging probe 456 and HIFU therapy probe 452 are properly aligned, such that the focal point of the HIFU beam can be visualized in an image provided by the ultrasound imaging probe. If the probes are not properly aligned, image 462 will provide the clinician a reference for determining how to reposition one or more of ultrasound imaging probe 456 and HIFU therapy probe 452, so that the focal point of the HIFU beam can be visualized in the ultrasound image. Depending on the size of display 460, the ultrasound image provided by ultrasound imaging probe 456 can be displayed along with image 462, or a separate display can be provided to display the ultrasound image generated by ultrasound imaging probe 456.” [0050].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the tracking system in Peszynski with that in Vaezy to achieve image guided therapy that minimizes undesired effects on non-target tissue (Vaezy, [0046-0047]).
Regarding Claim 2, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the transducer controller is adapted to active a first group of the transducers arranged in a first pattern and arranged to operate at a first frequency and a second group of the transducers arranged in a second pattern and arranged to operate at a second frequency being smaller than the first frequency
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems further teaches: “An ultrasonic treatment apparatus controller 200 of this ultrasonic treatment apparatus includes a drive parameter setter 210, an output information storage 215, a drive controller 220, a first signal generator 232 and a second signal generator 234…the first signal generator 232 outputs the generated signal of the frequency f.sub.1 to the first cMUT array 322… The second signal generator 234 outputs the generated signal of the frequency f.sub.2 to the second cMUT array 324…” [0137]; “...the ultrasonic waves are propagated as in the schematic diagrams of FIGS. 19A and 19B. For example, the frequency f.sub.1 of the ultrasonic waves US1 emitted by the first cMUT array 322 is 6 MHz, and the frequency f.sub.2 of the ultrasonic waves US2 emitted by the second cMUT array 324 is 5 MHz.” [0140]. See reproduced Figs. 19A-19B below. It should be noted that each of the examples provided in Murakami had the second frequency smaller than the first frequency, as such the claim limitation is met.
                                          
    PNG
    media_image4.png
    587
    293
    media_image4.png
    Greyscale

Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the variable activation frequency transducer configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Regarding Claim 3, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a maximum frequency of the activated groups and a group having an outermost pattern is adapted to operate at a second frequency being smaller than the first frequency, said second frequency is a minimum frequency of the activated groups. 
Partanen in the field of ultrasound hyperthermia treatment systems teaches: wherein each of the at least two groups is arranged in a pattern (“Driving electronics including an array of ultrasonic transducer drivers 52 are provided, each driver parallel to a corresponding transducer, for providing the appropriate power and frequency to each ultrasonic transducer individually with an appropriate relative phase to deliver the multi-foci sonication pattern calculated by the ultrasound controller 42. The ultrasound transducers are individually controlled.” [0041]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array in Peszynski to an adjustable transducer array pattern taught in Partanen, “…to direct the multi-foci beam to different spatial locations, different depths, and different relative power levels around the profile.” (Partanen, [0041])

Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems further teaches, with respect to the transducer groups’ frequency activation: “FIGS. 19A and 19B. For example, the frequency f.sub.1 of the ultrasonic waves US1 emitted by the first cMUT array 322 is 6 MHz, and the frequency f.sub.2 of the ultrasonic waves US2 emitted by the second cMUT array 324 is 5 MHz. In consequence, the propagation region of the ultrasonic waves is as shown in FIG. 19A. Here, a frequency .DELTA.f of the ultrasonic waves generated in the superposed space P is 1 MHz. On the other hand, for example, the frequency f.sub.1 of ultrasonic waves US1' emitted by the first cMUT array 322 is 21 MHz, and the frequency f.sub.2 of the ultrasonic waves US2' emitted by the second cMUT array 324 is 20 MHz. In consequence, the propagation region of the ultrasonic waves is as shown in FIG. 19B because a higher frequency leads to more attenuating so that the range of the ultrasonic waves is smaller. In this case as well, the frequency .DELTA.f of the ultrasonic waves generated in a superposed space P' is 1 MHz. Thus, in each case, the ultrasonic waves of .DELTA.f=1 MHz are generated in the superposed space. On the other hand, the region where the ultrasonic waves of .DELTA.f=1 MHz are generated varies depending on the combination of the frequencies f.sub.1 and f.sub.2.” [0140].
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the variable frequency transducer configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Regarding Claim 4, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not explicitly state: wherein the variable frequency range expands from 500 kHz up to 10 MHz
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems further teaches: “...known that if microbubbles are provided to a part in which cells should be destroyed and the microbubbles are burst by ultrasonic irradiation...the frequency of ultrasonic waves is appropriately about 1 to 2 MHz." [0066]; “...ultrasonic wave generating element can be used to generate ultrasonic waves having an image acquisition frequency of about 5 to 20 MHz…” [0113]. A portion of the range, 5 MHz–10 MHz, will provide the claimed limitation and as such the claim limitation is met.
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the frequency ranges would be similar (i.e. overlapping frequency ranges) for the components to allow ultrasound imaging or treatment to be conducted.
Regarding Claim 5, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the transducer controller is adapted to activate at least one of the at least two groups of the transducers transmitting the ultrasound signals with different intensity from signal intensities of other groups.
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems further teaches: “A frequency f.sub.c carrier waves is stored in the output information storage 215 in association with the distance (depth) between an ultrasonic wave emitter 110 and the object to be irradiated with ultrasonic waves. Information regarding the ultrasonic waves emitted by the ultrasonic wave emitter 110, such as the strength of the ultrasonic waves is stored in the output information storage 215. In accordance with an input from an input unit 250, the drive parameter setter 210 reads the information stored in the output information storage 215. On the basis of the read information, the drive parameter setter 210 determines a signal of ultrasonic waves to be emitted from the ultrasonic wave emitter 110, in accordance with the object to be irradiated with ultrasonic waves and the distance to the object. The drive parameter setter 210 outputs, to a drive controller 220, the determined information on the ultrasonic wave signal to be emitted from the ultrasonic wave emitter 110.” [0186].
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the two group activation controlled transducer configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Regarding Claim 7, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski further teaches: wherein the patch further comprises an adhesive layer material conformable with a patient's body and the support comprises a flexible material (“The disposable pad…is then attached to the human body in the area of interest with adhesive on its perimeter and acoustically couple to the body with ultrasonic gel.” [0016]; “there is an acoustic window 21; acoustic matching layers 30; a piezoelectric element 31; a removable double-sided grade tape 32; a plastic housing 22; a microbeamforming silican ASIC 25; an acoustic de-matching layer 26; a stud bump or ball grid array in conductive epoxy used to connect array acoustic elements to microbeamforming ASIC 27 and therefore provides conductivity between the two; an epoxy backfill 33 that isolates the individual conductive elements from each other; a heat sink bonded to ASIC and flexible circuit 23; a wire band ASIC to flexible circuit interconnect 24; flexible circuits 28; and a coax cable array 29.” [0024]. See reproduced Fig. 4B below.

    PNG
    media_image5.png
    403
    436
    media_image5.png
    Greyscale

Regarding Claim 9, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein an intensity of the ultrasound signals transmitted by the same group is predefined by an average distance between the group and the region of interest.
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging and treatment systems further teaches: “...ultrasonic waves of a higher frequency propagating through a substance are damped more. Thus, when the target position is far (deep) from the ultrasonic wave emitter 110 which is the source of the ultrasonic waves, f.sub.1 and f.sub.2 can be determined so that the frequency (f.sub.1+f.sub.2)=(.omega..sub.1+.omega..sub.2)/2PI of the carrier waves may be low. When the target position is close (shallow) to the ultrasonic wave emitter 110, f.sub.1 and f.sub.2 can be determined so that the frequency (f.sub.1+f.sub.2)=(.omega..sub.1+.omega..sub.2)/2PI of the carrier waves may be high.” [0071].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array components and features in Peszynski to the predefined transmission intensity of the ultrasound signals as taught in Murakami, “…to generate signals corresponding to the frequency, amplitude and initial phase of the ultrasonic waves.” and allow the transducers to “…output ultrasonic waves having various frequencies.”  (Murakami, [0052] and [0059]).
Regarding Claim 11, Peszynski teaches: a method of an ultrasound therapy of a region of interest ([0005]) comprising:
 providing a patch comprising a two-dimensional array of a plurality of ultrasound transducers arranged on a support ( “...The array is held captive in a low profile rigid housing and connected to the imaging system by conventional transducer wiring...A matrix patch lo can be formed as a disposable pad and made of suitable low acoustic loss material such as silicon or equivalent is attached to the transducer housing and acoustically coupled to the array with ultrasound gel." [0016]. See reproduced Figs. 1 and 5A above.) 
A flexible support (“FIG. 4A shows the top view of the reusable patch 10. FIG. 4B shows the sectional view illustrating the construction of the matrix array reusable patch 10. As seen in FIG. 4B there is an acoustic window 21; acoustic matching layers 30; a piezoelectric element 31; a removable double-sided grade tape 32; a plastic housing 22; a microbeamforming silican ASIC 25; an acoustic de-matching layer 26; a stud bump or ball grid array in conductive epoxy used to connect array acoustic elements to microbeamforming ASIC 27 and therefore provides conductivity between the two; an epoxy backfill 33 that isolates the individual conductive elements from each other; a heat sink bonded to ASIC and flexible circuit 23; a wire band ASIC to flexible circuit interconnect 24; flexible circuits 28; and a coax cable array 29.” [0024]. From Figs. 1-3 it can be seen that the patch area on the support is continuous).
tracking to register the patch into a medical image of the region of interest ( “The present invention provides for imaging and this includes 2D or 3D imaging... a system and method for imaging over one or more imaging targets having an obstruction without the need for any mechanical adjustment of the matrix patch but by remote operation of the controls on the ultrasound imaging system 5.” [0026]; “As seen in FIG. 6A the matrix array patch 10 is adhered to a patient's body with acoustic gel applied between the transducer and the patient. A 2D scan 51 is produced using a partial aperture available in the matrix array patch 10.” [0028]; “The 3D ultrasound system operates in a 2D imaging mode with a matrix patch 10 that is positioned over an imaging target and can visualize the image by repositioning sector scanning horizontally using a remote system control 5.” [0031]; “these consoles can be used to image targets having any obstructions or for visualizing more than one target and the present invention is not limited to any one particular use… ultrasound imaging without the need for repositioning the matrix array patch and also for removing obstructions…” [0032-0033]);
and processing the medical image and defining the pattern of each group in the array based on a location and dimensions of the region of interest in the medical image (“The 2D sector scan 51a is repositioned from the imaging system's 5 console 7 by utilizing the console controls touch screen keys 54 and the trackball 55.” [0030]; “The trackball 55 is rotated accordingly to scroll the image to the left or to the right in order to position the image with the rib out of the way. The soft key controls 54 also provide various movement of the image... The 3D ultrasound system operates in a 2D imaging mode with a matrix patch 10 that is positioned over an imaging target and can visualize the image by repositioning sector scanning horizontally using a remote system control 5.” [0031]).
Peszynski is silent with regards to the limitation of the patch being formed by a flexible support wherein the patch comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support.
Peszynski does not disclose the patch specifics in regards to the ultrasound transducer arrangement nor the electronics functionality.
Peszynski also does not teach tracking processor adapted to register the patch into a medical image of the region of interest obtained by an imaging device, wherein the imaging device is different than the patch; a transducer controller adapted to operate the array by activating at least two groups of the plurality of the ultrasound transducers in the array for a transmission of the ultrasound signals into the region of interest for therapeutic heating of the region of interest, wherein each of the at least two groups is arranged in a pattern and operates at a frequency different from other group's frequency; wherein the transducer controller is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest.
Finsterwald in therapeutic of acoustic enhancement biological devices and methods teaches with regards to the flexible support: “With reference to FIGS. 1-3, an acoustic stimulator 101 is in the form of a two-dimensional array of ultrasonic emitters 103 encapsulated in a thin flexible polymeric membrane 105, such as a silicone rubber membrane that is preferably (approximately) 1 mm in thickness. The emitters are separated from each other so that the array is flexible after encapsulation in the membrane. For example, the embodiment may employ individual emitters configured to be 6 mm.times.6 mm in size, and separated by a distance of 1 mm.” [0058]; “A device for the delivery of therapeutic acoustic energy to a body comprising: a membrane flexible enough to conform to the body; and a two dimensional array of acoustic emitters mounted within the membrane.” Claim 23.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski to a patch formed by a flexible support, and wherein the patch further comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support as taught in Finsterwald since “…this flexible transducer array may be able to conform over a large area of the body, which may be particularly useful in treating organs with unfocused acoustic energy.” (Finsterwald, [0058]).
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging systems teaches: wherein each transducer from the a plurality of the transducers is adapted to operate in a variable frequency range (“…cMUTs 310 which are ultrasonic wave generating elements of a cMUT array 320 of an ultrasonic wave emitter 110 are separated into two groups. As shown in FIG. 17, ultrasonic waves US1 of the frequency f.sub.1 are generated from a first cMUT array 322 which is a first group, and ultrasonic waves US2 of the frequency f.sub.2 are generated from a second cMUT array 324 which is a second group." [0136]. See reproduced Fig. 17 below).

    PNG
    media_image3.png
    280
    224
    media_image3.png
    Greyscale

a transducer controller adopted to operate the array by activating at least two groups of the plurality of the transducers in the array for a transmission of the ultrasound signals into the region of interest (“...FIG. 18. An ultrasonic treatment apparatus controller 200 of this ultrasonic treatment apparatus includes a drive parameter setter 210, an output information storage 215, a drive controller 220, a first signal generator 232 and a second signal generator 234...” [0137]. See reproduced Fig. 18 above.)
wherein each of the at least two groups is arranged in a pattern and operates at a frequency different from other group's frequency (“...cMUTs 310 which are ultrasonic wave generating elements of a cMUT array 320 of an ultrasonic wave emitter 110 are separated into two groups. As shown in FIG. 17, ultrasonic waves US1 of the frequency f.sub.1 are generated from a first cMUT array 322 which is a first group, and ultrasonic waves US2 of the frequency f.sub.2 are generated from a second cMUT array 324 which is a second group. As a result, in a space where both kinds of the ultrasonic waves are radiated, a harmonic or combination tone is generated by the nonlinearity of a medium that conveys acoustic waves, in a superposed space P…where the ultrasonic waves US1 of the frequency f.sub.1 and the ultrasonic waves US2 of the frequency f.sub.2 are superposed on each other. [0136])
wherein the pattern processor is further adapted to define the pattern of each group in the array based on a location and dimensions of the region of interest in the medical image (“An ultrasonic image diagnosis is carried out in a generally known manner. Thus, the image acquisition signal controller 445 determines various parameters of an ultrasonic pulse suitable for the image diagnosis. The image acquisition signal controller 445 also controls the drive controller 220. The image acquisition signal controller 445 outputs the determined value to the drive controller 220. When ultrasonic waves having a pure sound are used, the drive controller 220 only uses the first signal generator 232. The drive controller 220 outputs a signal generation instruction to the first signal generator 232...” [0095]; “The ultrasonic device controller 441 outputs, to the target position acquirer 442, an angle at which an image is to be acquired. The target position acquirer 442 outputs, to the rotation controller 443, the image acquisition angle input from the ultrasonic device controller 441. The rotation controller 443 controls the unshown rotation device in accordance with the value input from the target position acquirer 442.” [0100]).
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the two group variable frequency transducer configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Partanen in the field of ultrasound hyperthermia treatment systems teaches: wherein each of the at least two groups is arranged in a pattern (“Driving electronics including an array of ultrasonic transducer drivers 52 are provided, each driver parallel to a corresponding transducer, for providing the appropriate power and frequency to each ultrasonic transducer individually with an appropriate relative phase to deliver the multi-foci sonication pattern calculated by the ultrasound controller 42. The ultrasound transducers are individually controlled.” [0041]);
wherein the transducer controller is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest (“The ultrasonic controller 42 and the driving electronics 54 control the array of ultrasound transducers to sonicate any of a multiplicity of freely configurable patterns. For example, the patterns may include a circular array of foci with diameters of the circle from 4-32 mm. To heat a larger volume, two or more of the circles can be sonicated simultaneously or alternately. For more complex patterns, the ultrasound controller 42 calculates the appropriate driving voltages and potential for each of the transducers of the array individually. Alternately, the ultrasound controller can be preprogrammed with a plurality of patterns: one-dimensional, two-dimensional, and/or three-dimensional. These patterns can be scaled and combined, as needed, to match the shape and size of the volume that is to be heated. The operator may specify a target region that is then decomposed into a set of sonication patterns with shapes determined to for the heating to best conform to the target region. The frequency, the sonication target size, and the sonication depth are also adjustable.” [0042]). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array in Peszynski to an adjustable transducer array pattern taught in Partanen as well as incorporate into Peszynski a transducer controller that is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest also taught in Partanen “…to direct the multi-foci beam to different spatial locations, different depths, and different relative power levels around the profile.” (Partanen, [0041])
Vaezy solving the same problem for ultrasound guided treatment systems teaches: “System 450 functions as follows. HIFU therapy probe 452 and ultrasound imaging probe 456 are positioned relative to patient 458. The clinician can view an image 462 on a display 460. Image 462 includes a representation of patient 458, and the relative locations of ultrasound imaging probe 456 and HIFU therapy probe 452. Preferably image 462 will include a visual representation of the imaging plane provided by ultrasound imaging probe 456, and the HIFU beam generated by HIFU therapy probe 452. The clinician can determine from image 462 whether or not ultrasound imaging probe 456 and HIFU therapy probe 452 are properly aligned, such that the focal point of the HIFU beam can be visualized in an image provided by the ultrasound imaging probe. If the probes are not properly aligned, image 462 will provide the clinician a reference for determining how to reposition one or more of ultrasound imaging probe 456 and HIFU therapy probe 452, so that the focal point of the HIFU beam can be visualized in the ultrasound image. Depending on the size of display 460, the ultrasound image provided by ultrasound imaging probe 456 can be displayed along with image 462, or a separate display can be provided to display the ultrasound image generated by ultrasound imaging probe 456.” [0050].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the tracking system in Peszynski with that in Vaezy to achieve image guided therapy that minimizes undesired effects on non-target tissue (Vaezy, [0046-0047]).
Regarding Claim 12, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: further comprising varying the operation frequency of at least one group of the at least two groups during the therapy.
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging and treatment systems further teaches: “...ultrasonic waves of a higher frequency propagating through a substance are damped more. Thus, when the target position is far (deep) from the ultrasonic wave emitter 110 which is the source of the ultrasonic waves, f.sub.1 and f.sub.2 can be determined so that the frequency (f.sub.1+f.sub.2)=(.omega..sub.1+.omega..sub.2)/2PI of the carrier waves may be low. When the target position is close (shallow) to the ultrasonic wave emitter 110, f.sub.1 and f.sub.2 can be determined so that the frequency (f.sub.1+f.sub.2)=(.omega..sub.1+.omega..sub.2)/2PI of the carrier waves may be high.” [0071].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer groups during treatment in Peszynski to the varying operation frequency of the transducer groups during the therapy as taught in Murakami to “…apply ultrasonic waves having a desired frequency to the target position regardless of the difference of the depth of the target position.” (Murakami, [0072]). 
Regarding Claim 13, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: further comprising defining the pattern and intensity of the ultrasound signals transmitted by the same group based on a location and dimension of the region of interest.
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging and treatment systems further teaches: “The ultrasonic device controller 441 outputs, to the target position acquirer 442, an angle at which an image is to be acquired. The target position acquirer 442 outputs, to the rotation controller 443, the image acquisition angle input from the ultrasonic device controller 441. The rotation controller 443 controls the unshown rotation device in accordance with the value input from the target position acquirer 442. For example, when the acquisition of an image around the whole circumference of the tip portion 100 is requested, the rotation controller 443 controls the rotation device to, for example, continuously rotate the tip portion 100 at a regular velocity in consideration of the time required for the image acquisition. When the acquisition of an image, for example, within a certain angle of circumference rather than around the whole circumference of the tip portion 100 is requested, the rotation controller 443 may rotate the tip portion 100 repeatedly back and forth.” [0100]; “...cMUTs 310 which are ultrasonic wave generating elements of a cMUT array 320 of an ultrasonic wave emitter 110 are separated into two groups. As shown in FIG. 17, ultrasonic waves US1 of the frequency f.sub.1 are generated from a first cMUT array 322 which is a first group, and ultrasonic waves US2 of the frequency f.sub.2 are generated from a second cMUT array 324 which is a second group. As a result, in a space where both kinds of the ultrasonic waves are radiated, a harmonic or combination tone is generated by the nonlinearity of a medium that conveys acoustic waves, in a superposed space P…where the ultrasonic waves US1 of the frequency f.sub.1 and the ultrasonic waves US2 of the frequency f.sub.2 are superposed on each other.” [0136]; “A frequency of the carrier waves is properly selected in such a manner as to take the attenuation of ultrasonic waves into account in accordance with the depth of the target position to be irradiated with ultrasonic waves. This ensures that the ultrasonic treatment apparatus can apply ultrasonic waves having the frequency of the set modulated waves to various target positions.” [0141].)
Since both Peszynski and Murakami teach planar array based ultrasound transducers in medical imaging systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the transducer array components and features in Peszynski to the transducer pattern and intensity of the ultrasound signals to be transmitted by the same group based on a location and dimension of the region of interest configuration taught in Murakami. Peszynski acknowledges that the patch arrangements and parts can be manipulated, “…numerous changes in the arrangement of method steps and apparatus parts can be made by those skilled in the art.” [0034], since both Peszynski and Murakami are providing acoustic wave ultrasound transducer based devices that can be used for imaging and treatment/therapy, further the arrays are planar, thus, constructed on flexible substrates or shells that are attached onto outer casings or shells harder than the substrate material with the array components, “The matrix array assembly would be attached to a rigid transducer housing and preferably a low profile rigid housing, using standard techniques. The acoustic interface materials are known in the art.” (Peszynski), [0019]), as such the changes to the electronics and transducer layer layout will only further enhance the capabilities of the patch array assembly.
Regarding Claim 14, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the transducer controller is adapted to define the operational frequency of each group based on an average distance between the group and the region of interest.
Murakami solving the same problem for planar array based ultrasound transducers in medical imaging and treatment systems further teaches: “The frequency of the carrier waves is desirably determined on the basis of the distance from the ultrasonic wave emitter 110 to the target position and on the basis of, for example, the ultrasonic wave absorption coefficient of the substance present between the ultrasonic wave emitter 110 and the target position.” [0071]; “...the drive parameter setter 210 determines the values of f.sub.1 and f.sub.2.” [0072]; “A frequency f.sub.c carrier waves is stored in the output information storage 215 in association with the distance (depth) between an ultrasonic wave emitter 110 and the object to be irradiated with ultrasonic waves. Information regarding the ultrasonic waves emitted by the ultrasonic wave emitter 110, such as the strength of the ultrasonic waves is stored in the output information storage 215. In accordance with an input from an input unit 250, the drive parameter setter 210 reads the information stored in the output information storage 215. On the basis of the read information, the drive parameter setter 210 determines a signal of ultrasonic waves to be emitted from the ultrasonic wave emitter 110, in accordance with the object to be irradiated with ultrasonic waves and the distance to the object. The drive parameter setter 210 outputs, to a drive controller 220, the determined information on the ultrasonic wave signal to be emitted from the ultrasonic wave emitter 110.” [0186].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array components and features in Peszynski to the controlled operational frequency of each transducer group as taught in Murakami, “…to generate signals corresponding to the frequency, amplitude and initial phase of the ultrasonic waves.” and allow the transducers to “…output ultrasonic waves having various frequencies.”  (Murakami, [0052] and [0059]).
Regarding Claim 16, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski further teaches: a support wherein the entire area is continuous (“FIG. 4A shows the top view of the reusable patch 10. FIG. 4B shows the sectional view illustrating the construction of the matrix array reusable patch 10. As seen in FIG. 4B there is an acoustic window 21; acoustic matching layers 30; a piezoelectric element 31; a removable double-sided grade tape 32; a plastic housing 22; a microbeamforming silican ASIC 25; an acoustic de-matching layer 26; a stud bump or ball grid array in conductive epoxy used to connect array acoustic elements to microbeamforming ASIC 27 and therefore provides conductivity between the two; an epoxy backfill 33 that isolates the individual conductive elements from each other; a heat sink bonded to ASIC and flexible circuit 23; a wire band ASIC to flexible circuit interconnect 24; flexible circuits 28; and a coax cable array 29.” [0024]. From Figs. 1-3 it can be seen that the patch area on the support is continuous).
Peszynski is silent with regards to the support being flexible.
Finsterwald in therapeutic of acoustic enhancement biological devices and methods teaches with regards to the flexible support: “With reference to FIGS. 1-3, an acoustic stimulator 101 is in the form of a two-dimensional array of ultrasonic emitters 103 encapsulated in a thin flexible polymeric membrane 105, such as a silicone rubber membrane that is preferably (approximately) 1 mm in thickness. The emitters are separated from each other so that the array is flexible after encapsulation in the membrane. For example, the embodiment may employ individual emitters configured to be 6 mm.times.6 mm in size, and separated by a distance of 1 mm.” [0058]; “A device for the delivery of therapeutic acoustic energy to a body comprising: a membrane flexible enough to conform to the body; and a two dimensional array of acoustic emitters mounted within the membrane.” Claim 23.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski to a patch formed by a flexible support, and wherein the patch further comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support as taught in Finsterwald since “…this flexible transducer array may be able to conform over a large area of the body, which may be particularly useful in treating organs with unfocused acoustic energy.” (Finsterwald, [0058]).
Regarding Claim 19, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the first therapeutic heating profile and second therapeutic heating profile are three-dimensional.
wherein the transducer controller is configured to control, based on the pattern and the frequency of each group, a first of the at least two groups to provide a first therapeutic heating profile at a first position in the region of interest and a second of the at least two groups to provide a second therapeutic heating profile at a second position in the region of interest (“The ultrasonic controller 42 and the driving electronics 54 control the array of ultrasound transducers to sonicate any of a multiplicity of freely configurable patterns. For example, the patterns may include a circular array of foci with diameters of the circle from 4-32 mm. To heat a larger volume, two or more of the circles can be sonicated simultaneously or alternately. For more complex patterns, the ultrasound controller 42 calculates the appropriate driving voltages and potential for each of the transducers of the array individually. Alternately, the ultrasound controller can be preprogrammed with a plurality of patterns: one-dimensional, two-dimensional, and/or three-dimensional. These patterns can be scaled and combined, as needed, to match the shape and size of the volume that is to be heated. The operator may specify a target region that is then decomposed into a set of sonication patterns with shapes determined to for the heating to best conform to the target region. The frequency, the sonication target size, and the sonication depth are also adjustable.” [0042]). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski such that the first therapeutic heating profile and second therapeutic heating profile are three-dimensional as taught in Partanen “…to direct the multi-foci beam to different spatial locations, different depths, and different relative power levels around the profile.” (Partanen, [0041])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski in view of Finsterwald, Murakami, Partanen and Vaezy as applied to claim 5 above, and further in view of Shoham et.al, (U.S. 20130079621, March 28, 2013), (hereinafter “Shoham”).
Peszynski does not explicitly state: wherein the ultrasound signals simultaneously transmitted by the groups have variable intensity in the range of, 4 to 50 W/cm2.
Shoham solving the same problem for operating an acoustic wave source for medical therapy systems teaches: “Neural inhibition effects may be achieved, for example, by transmitting energy, either continuously or not, for periods from about 10 milliseconds to 15 minutes, in frequencies ranging for example from about 0.25 MHz, for example 1 MHz to about 20 MHz and pulse temporal acoustic intensities, I.sub.PA, ranging up to 100 W/cm 2 for example from 1-80 W/cm.sup.2.” [0076]. A portion of the range, 4 to 50 W/cm2, will provide the claimed limitation. 
Since both Peszynski and Shoham teach acoustic wave based medical therapy systems, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the ultrasound signals simultaneously transmitted by the groups have variable intensity range as taught in Shoham to be within ranges to allow ultrasound treatment to be conducted (Shoham, [0076-0077]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski in view of Finsterwald, Murakami, Partanen and Vaezy as applied to claim 1 above, and further in view of Lu et. al, (U.S. 20090082673, March 26, 2009), (hereinafter “Lu”).
Regarding Claim 10, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the patch further comprises an integrated circuitry which is coupled to the transducers and adapted to provide at least partial beamforming of the ultrasound signals. 
Lu in the same field of endeavor of transducer based imaging ultrasound apparatuses for diagnosis and therapy further teaches: “The CMUT structure and any integrated electronics may be provided in thin semiconductor substrate" [0052]; “…the CMUT layer 12 is used for receive operation and does not connect with the transmitter 36. The elements 14 connect with the receiver, such as the beamformer 50. Beamformed, partially beamformed, or otherwise combined signals from the elements 14 are output to the imaging system 34. The imaging system 34 may further beamform, detect, or otherwise process the received signals to generate an image.” [0061].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski with CMUTs that comprise an integrated circuit as taught in Lu to “…handle the bandwidth and density of wiring involved. Silicon transducers can connect into the chip at integrated circuit density by being manufactured directly on top of the electronics in a monolithic structure. The electronics in the same substrate as the array allows for at least some data compression or beam formation before output to other electronics.” (Lu, [0057]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski in view of Finsterwald, Murakami, Partanen and Vaezy as applied to claim 1 above, and further in view of Barthe et. al. (U.S. 20060058707, March 16, 2006)(hereinafter, “Barthe”).
Regarding Claim 17, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach a cooling circuit adapted to circulate a cooling liquid around the array and maintain flexibility of the flexible support to conform to a body surface, wherein the cooling circuit is located between the array and the region of interest.
Finsterwald in therapeutic of acoustic enhancement biological devices and methods teaches with regards to the flexible support: “With reference to FIGS. 1-3, an acoustic stimulator 101 is in the form of a two-dimensional array of ultrasonic emitters 103 encapsulated in a thin flexible polymeric membrane 105, such as a silicone rubber membrane that is preferably (approximately) 1 mm in thickness. The emitters are separated from each other so that the array is flexible after encapsulation in the membrane. For example, the embodiment may employ individual emitters configured to be 6 mm.times.6 mm in size, and separated by a distance of 1 mm.” [0058]; “A device for the delivery of therapeutic acoustic energy to a body comprising: a membrane flexible enough to conform to the body; and a two dimensional array of acoustic emitters mounted within the membrane.” Claim 23.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski to a patch formed by a flexible support, and wherein the patch further comprises a two-dimensional array of a plurality of ultrasound transducers arranged on the flexible support as taught in Finsterwald since “…this flexible transducer array may be able to conform over a large area of the body, which may be particularly useful in treating organs with unfocused acoustic energy.” (Finsterwald, [0058]).
Barthe in the field of ultrasound treatment systems teaches: “…a coupling system 312 configured for acoustic coupling of ultrasound energy and signals. Coupling system 312 may facilitate such coupling through use of various coupling mediums, including air and other gases, water and other fluids, gels, solids, and/or any combination thereof, or any other medium that allows for signals to be transmitted between multi-directional transducer 304 and region(s) of interest 314, 316 and/or 318. In addition to providing a coupling function, in accordance with an exemplary embodiment, coupling system 312 can also be configured for providing temperature control during the treatment application. For example, coupling system 312 can be configured for controlled cooling of an interface surface or region between multi-directional transducer 304 and region of interest 210 by suitably controlling the temperature of the coupling medium.” [0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Peszynski a cooling circuit adapted to circulate a cooling liquid around the array and maintain flexibility of the flexible support to conform to a body surface, wherein the cooling circuit is located between the array and the region of interest as taught in Barthe to provide temperature controlling during treatment, facilitating spatial and/or thermal energy control of the transducer treatment system (Barthe, [0027-0028]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski in view of Finsterwald, Murakami, Partanen and Vaezy as applied to claim 1 above, and further in view of Dirksen (U.S. 20120010538, January 12, 2021)(hereinafter, “Dirksen”).
Regarding Claim 18, the combination of Peszynski, Finsterwald, Murakami, Partanen and Vaezy substantially teach the claim limitations as noted above.
Peszynski does not teach: wherein the operating frequency of an ultrasound transducer of the plurality of ultrasound transducers is varied by adjusting a DC bias voltage while a membrane of the ultrasound transducer is in a collapsed state.
Dirksen in the field of ultrasound CMUT transducer arrays teaches a CMUT cell biased into a collapsed state: “FIG. 6 shows the CMUT cell of FIG. 5 when biased to a precollapsed state, in which the membrane 14 is in contact with the floor of the cavity 18. This is accomplished by applying a DC bias voltage to the two electrodes as indicated by voltage V.sub.B applied to the electrode ring 28 and a reference potential (ground) applied to the substrate electrode 22…When the membrane 14 is biased to its precollapsed state as shown in this drawing, the center of the membrane is in contact with the floor of the cavity 18... The membrane 14 may be brought to its precollapsed state in contact with the floor of the cavity 18 as indicated at 36 by applying the necessary bias voltage, which is typically in the range of 50-100 volts. As the voltage is increased, the capacitance of the CMUT cell is monitored with a capacitance meter. A sudden change in the capacitance indicates that the membrane has collapsed to the floor of the cavity. The membrane can be biased downward until it just touches the floor of the cavity as indicated at 36, or can be biased further downward to increased collapse beyond that of minimal contact.” Figs. 5-6, [0020][0028-0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Peszynski such that the operating frequency of an ultrasound transducer of the plurality of ultrasound transducers is varied by adjusting a DC bias voltage while a membrane of the ultrasound transducer is in a collapsed state as taught in Dirksen enabling the transducer “…to operate in a favorable range of operation with low operating and bias voltages.” (Dirksen, [0013]). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
As previously suggested, examiner suggests providing limitations directed towards the specifics of the controlling circuitry while in the collapse mode to control the temperature in a precise way, the current recited claim limitations are still broad with regards to the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793